Citation Nr: 9924921	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  96-13 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

Entitlement to service connection for vertigo and for a 
gastrointestinal disability.

Entitlement to service connection for a skin disability as 
the result of exposure to Agent Orange.

Entitlement to a rating in excess of 10 percent for otitis 
media of the left ear, and entitlement to a compensable 
evaluation for hearing loss of the left ear.

Entitlement to a rating in excess of 30 percent for post 
traumatic stress disorder (PTSD) prior to July 30, 1998.

Entitlement to a rating in excess of 50 percent for PTSD 
after July 30, 1998.

Entitlement to a total rating based on individual 
unemployability.




REPRESENTATION

Appellant represented by:	Edward Bates, Attorney


WITNESSES AT HEARINGS ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Neil Reiter, Counsel


INTRODUCTION

The veteran served on active duty from October 31, 1968 to 
July 11, 1970.  He served a period of time in Vietnam, and he 
is the recipient of a Purple Heart and Bronze Star.

The veteran has appealed from regional office determinations 
denying service connection for vertigo, a gastrointestinal 
disability, and skin conditions resulting from Agent Orange 
exposure during service.  He has also appealed from 
determinations denying him an increased rating for various 
service-connected disabilities, and denying a claim for a 
total rating by reason of individual unemployability.  There 
are several procedural matters which should be discussed.  

Initially, a claim for service connection for a skin 
condition (skin rash), as the result of his exposure to Agent 
Orange while serving in Vietnam, was received in December 
1993.  In a rating in April 1994, the regional office denied 
service connection for this disability, and the veteran did 
not perfect an appeal.

In June 1995, the veteran submitted a claim for service 
connection for basal cell carcinoma of the skin, indicating 
that such disability was the result of his exposure to Agent 
Orange during service.  In a rating in January 1996, the 
regional office denied service connection for this 
disability.  After a notice of disagreement was received in 
February 1996, the regional office sent the veteran a 
statement of the case in March 1996 relating to this issue.  
The veteran did not perfect a timely appeal.

In July 1998, the veteran sought to reopen his claim for 
service connection for a skin condition as the result of 
exposure to Agent Orange during service, noting that he had 
had an Agent Orange examination in March 1998.  In 
supplemental statements of the case in July 1998 and November 
1998, the regional office reviewed the entire evidence of 
record, in effect determining that new and material evidence 
had been submitted to reopen the claim for service connection 
for a skin condition secondary to Agent Orange exposure.  The 
regional office then determined that a claim for service 
connection for any skin condition resulting from exposure to 
Agent Orange was not warranted.  

The Board has determined that the present appeal includes 
claims for service connection for chloracne and any other 
skin condition, including the basal cell carcinoma, as 
secondary to Agent Orange exposure during service.  The 
regional office has determined, in effect, and the Board 
agrees, that new and material evidence has been submitted 
relating to this claim, and the claim for service connection 
will be considered on a de novo basis.

Secondly, in a rating in June 1994, the regional office 
granted service connection for PTSD.  This disability was 
evaluated as 10 percent disabling, effective from December 3, 
1993.  The veteran did not timely appeal this rating action.  

In January 1995, the veteran submitted a formal claim for an 
increased rating for PTSD.  In a rating in June 1995, the 
regional office granted a 30 percent evaluation for this 
disability, effective from July 11, 1994, date of outpatient 
treatment.  The veteran submitted a timely notice of 
disagreement and timely appeal to this rating action of June 
1995.  An unemployability claim was received in May 1996. 

In subsequent rating actions, the veteran was awarded a 
temporary 100 percent evaluation for a period of 
hospitalization for PTSD from April 7, 1997 through April 30 
1997, and from July 14, 1997 through August 31, 1997, after 
which the 30 percent was again assigned.

In a rating in May 1999, the regional office increased the 
rating for PTSD to 50 percent, effective from July 30, 1998.  
The Board has interpreted these developments as presenting a 
claim for an increased rating in excess of 30 percent for 
PTSD prior to July 30, 1998, and a separate claim for an 
increased rating in excess of 50 percent for PTSD after July 
30, 1998.  

As provided below, the Board has determined that the issue of 
service connection for a gastrointestinal disability needs to 
be remanded.  The Board has also determined in this current 
decision that the veteran is entitlement to a 100 percent 
evaluation for PTSD from May 1, 1997.  In light of the 
Board's decision herein, with respect to the veteran's claim 
for an increased rating for PTSD, the issue of entitlement to 
a total rating based on individual unemployability due to 
service-connected disability, from April 7, 1997, is moot.  
See VAOPGCPREC 6-99 (June 7, 1999)..  

This leaves the issue of entitlement to a total rating by 
reason of individual unemployability prior to April 7, 1997 
to be remanded to the regional office also.


FINDINGS OF FACT

1.  Aside from the issues being remanded, the regional office 
has obtained all relevant evidence necessary for an equitable 
disposition of the veteran's claims.

2.  Vertigo, chloracne, and a chronic skin condition were not 
present in service, or within one year of discharge from 
service.

3.  Vertigo and various skin conditions first manifested 
several years after discharge from service are not medically 
shown to be etiologically related to service, any disability 
treated in service, any incident that occurred in service, or 
any service-connected disability.  

4.  Otitis media with previous perforation of the left 
eardrum, is currently manifested by occasional ear 
infections.

5.  VA examinations show that the veteran has VI level 
hearing loss in the left ear.

6.  From July 1994 through April 7, 1997, the veteran's PTSD 
caused no more than considerable industrial and social 
impairment; severe social and industrial impairment was not 
demonstrated nor was occupational and social impairment with 
deficiencies in most areas with symptoms of suicidal 
ideation; obsessional rituals which interfere with routine 
activity; speech intermittently illogical, obscure, or 
irrelevant; near continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances, or 
inability to establish and maintain effective relationships 
demonstrated.

7.  Beginning on April 7, 1997, the veteran's PTSD symptoms 
included an inability to tolerate minimal stress, social 
isolation, nightmares, depression, anger, impaired memory, 
and fatigue, such that his reliability, flexibility, and 
deficiency are impaired to an extent that he is demonstrably 
unable to obtain or retain substantially gainful employment.  



CONCLUSIONS OF LAW

1.  The veteran has not submitted well grounded claims for 
service connection for vertigo, chloracne, or a chronic skin 
condition as incurred in or aggravated by service, or the 
result of exposure to Agent Orange.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5107 (1991); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309, 3.310 (1998).

2.  The criteria for a compensable evaluation for hearing 
loss of the left ear and for a rating in excess of 10 percent 
for otitis media of the left ear have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.7, 4.40, 4.41, 4.85, 4.86, Part 4, Codes 6100, 
6200 (1998).

3.  The criteria for a rating of 50 percent for PTSD for the 
period between July 1994 and April 7, 1997, have been met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, §§ 4.1, 4.2, 
4.7, 4.10 (4.132, Part 4, Diagnostic Code 9411 prior to 
November 7, 1996); 4.130, Diagnostic Code 9411 (from November 
7, 1996) (1998). 

4.  The criteria for a 100 percent evaluation for PTSD after 
May 1, 1997 have been met.  38 U.S.C.A. §§ 1155, 5107, 5110; 
38 C.F.R. §§ 3.321, 3.400, 4.1, 4.2, 4.7, 4.10 (4.132, 
Part 4, Diagnostic Code 9411 prior to November 7, 1996); 
4.130, Diagnostic Code 9411 (from November 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends, in essence, that he received treatment 
in service for a skin condition, and that a physician shortly 
after discharge from service diagnosed chloracne.  He 
maintains that his current skin conditions include chloracne 
and a basal cell carcinoma of the skin, and that these 
disabilities are directly related to his Agent Orange 
exposure during service.  The veteran further contends that 
he has vertigo, diagnosed as Meniere's syndrome by private 
physicians, and that such disability is directly related to 
the left ear problems for which he is service connected.  He 
maintains that the chronic ear infections and the loss of 
hearing are severely disabling, hindering his ability to 
socialize and work with others.  He contends that the hearing 
loss in the left ear has increased in severity so that he now 
wears hearing aids.  He further maintains that the post-
traumatic stress disorder has become increasingly severe, and 
causes severe social and industrial impairment.  

I.  Background

The service medical records show that the veteran was treated 
for a perforated left eardrum, pain in the ears with loud 
noise, and complaints of decreased hearing during service.  
He was treated for a penile lesion in November 1969, penile 
sores in February 1970, and a boil on the left arm in June 
1970.  Service medical records are otherwise negative for any 
complaints, findings, or diagnoses indicative of a chronic 
skin disorder or of vertigo.  

In March 1971, a statement was received from a private 
physician indicating that the veteran provided a history of a 
perforated left eardrum in early 1970, with subsequent 
tinnitus and loss of hearing.  Physical examination revealed 
otitis media on the left, with loss of hearing on the left.

On a VA examination on July 13, 1971, the veteran's 
complaints included pain in the ears and dizzy spells.  
Auditory examination resulted in the opinion of mixed-type 
hearing loss of the left ear.  Physical examination showed 
that the skin was normal.  

In a rating action in August 1971, the regional office 
granted service connection for hearing loss of the left ear 
with tinnitus, and otitis media.  These disabilities were 
evaluated as no percent disabling.  In June 1972, the Board 
of Veterans' Appeals denied the veteran's appeal for 
compensable evaluations for these service connected 
disabilities.

Department of Veterans Affairs (VA) outpatient treatment 
reports for 1981 showed complaints of ringing in the ears, 
intermittent drainage from the ears, and dizziness.

Skin Condition

A claim for service connection for a skin condition as 
secondary to Agent Orange exposure was received from the 
veteran in December 1993.  
A private physician Elmer B. Ratcliff, M.D., provided 
clinical records relating to treatment of the veteran from 
January 1971 through the late 1980's.  In January 1971 the 
veteran was seen for a rash on the body which the veteran 
stated had begun two weeks previously.  Physical examination 
showed papule lesions on the shoulders.  The diagnosis was a 
fungus infection, and the veteran received medication.  
Thereafter, these clinical records fail to show any 
complaints, findings, or diagnoses of such lesions or of a 
chronic skin disability.

On an Agent Orange Registry examination in December 1993, the 
veteran complained of itching of the scalp.  He indicated 
that he had served in Vietnam from July 1969 to July 1970, 
that he had not directly handled Agent Orange, and that he 
did not believe that he was directly sprayed with it.  
Physical examination showed macular lesions on the forearm, 
back, and chest.

Medical reports from George Chaney, M.D., for the 1990's show 
no complaints, findings, or diagnoses of a skin condition.

In February 1995,  medical reports show that the veteran was 
examined for basal cell carcinoma over the right eye area.

On a VA examination in July 1995, the veteran reported 
working full time between July 1981 and March 1995 for a coal 
company, noting that he had not worked since the coal company 
went out of business in March 1995.  Physical examination was 
negative for any complaints, findings, or diagnoses of a 
chronic skin disorder.

VA outpatient treatment reports for 1996 and 1997 and VA 
hospital reports for 1996 and 1997 fail to show any 
complaints, findings, or diagnoses indicative of a chronic 
skin condition.  A decision by an administrative law judge 
from Social Security dated in May 1996 indicated that the 
veteran was totally disabled as the result of various 
disabilities, but a chronic skin condition was not listed as 
one of those disabilities.

On a VA Agent Orange Registry examination in March 1998, the 
veteran stated that he was exposed to Agent Orange in 
Vietnam.  He indicated that he had a mole biopsied in the 
right inguinal region twice, but that the biopsies were 
negative for melanoma.  He also indicated that he had a basal 
cell carcinoma to the right eye and left nose.  These were 
removed with residual scarring.  He also indicated that he 
had diagnoses of possible chloracne, noting that he had had 
large pustular lesions over the scalp and neck.  He reported 
that these had been present from the time of discharge from 
service until he was begun on nerve medication about three 
months previously.  He indicated that he was now improved, 
with no subsequent lesions.  

On physical examination, there were healed scars on the left 
nose and inguinal region.  It was indicated that there were 
no skin lesions on the examination.  The diagnoses included 
probable chloracne, per patient's report.

The veteran testified at hearings in March 1992, October 
1996, and September 1998.  The first two hearings related to 
disabilities unrelated to Agent Orange exposure.  At the 
hearing at the regional office in September 1998, the veteran 
stated that he was treated for a skin condition immediately 
after discharge from service by Dr. Ratcliff, who indicated a 
diagnosis of chloracne.

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or was aggravated therein.  
38 C.F.R. § 3.303(a).  A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service.  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).

The threshold question that must be resolved with a claim for 
service connection is whether the veteran has presented 
evidence of a well-grounded claim.  38 U.S.C.A. § 5107; 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A well-
grounded claim is a plausible claim that is meritorious on 
its own or capable of substantiation.  Murphy v. Derwinski, 
Supra.  An allegation that a disorder is service connected is 
not sufficient; the veteran must submit evidence in support 
of the claim that would justify a belief by a fair and 
impartial individual that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet the statutory 
burden of necessity will depend upon the issue presented by 
the claim.  Grottveit v. Brown, 5 Vet. App. 91-93 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 
7 Vet. App. 498 (1995).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, a number of diseases shall 
be service connected, including chloracne, if manifested 
within one year of discharge from service, even though there 
is no record of such disease during service.  Certain 
diseases shall be service connected if manifested years after 
discharge from service. 38 C.F.R. §§ 3.307, 3.309.  A veteran 
who, during active military, naval, or air service served in 
the Republic of Vietnam during the Vietnam Era and has a 
disease listed under 38 C.F.R. § 3.309 shall be presumed to 
have been exposed during such service to a herbicide agent 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during service.  
38 C.F.R. § 3.307.

In this case, the service medical records do not establish 
the presence of a chronic skin disability during service.  
The veteran was treated for penile lesions and warts and a 
boil on the left arm briefly in service, but VA and private 
medical records after service fail to show the presence of 
such penile lesions, warts, or boils on the left arm after 
service.  Thus, the conditions in service were acute and 
transitory in nature, and cannot be considered chronic in 
nature.  There was no continuity of symptomatology in service 
or after discharge from service. 38 C.F.R. § 3.303. 

The veteran did receive treatment from a private physician, 
Dr. Ratcliff, in January 1971 for a rash on the body that was 
present for about two weeks prior to treatment.  Physical 
examination revealed papular lesions on the shoulders, and 
the diagnosis was a fungus infection.  Thereafter, the VA and 
private medical records fail to show any findings or 
diagnoses relating to a chronic skin condition for many 
years.  The veteran recently stated that the private 
physician diagnosed the skin condition in 1971 as chloracne.  
However, the skin rash noted in January 1971 was not 
diagnosed then, or at any time, as chloracne, and was an 
acute condition, as the medical records fail to establish the 
presence of a chronic condition thereafter.  

In the 1990's, the veteran has manifested a papular type of 
rash on occasion.  However, there has been no medical 
diagnosis or medical opinion relating such disability to the 
veteran's service, to exposure to Agent Orange, to any 
disability treated in service, or to the acute and transitory 
condition treated in January 1971 by Dr. Ratcliff.  A papular 
rash was noted by history in 1998, with the veteran noting 
that this was indicative of chloracne.  However, the veteran 
stated that the rash had improved, and, in fact, disappeared 
by the time of such examination in 1998, after he began 
taking medication for his anxiety.  The VA examiner noted 
that there was no indication of such rash on the examination, 
and diagnosed chloracne, per the veteran's report.

As previously indicated, the present record does not contain 
any finding or diagnosis of chloracne by any VA physician or 
private physician, or of any skin condition related to Agent 
Orange exposure.  Generally, a lay person is not capable of 
providing an opinion concerning matters requiring medical 
knowledge, such as a medical diagnosis or a relationship 
between any disability and an incident which occurred in 
service.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The 
veteran may believe that the papular rash is chloracne, but 
he is not competent to make such diagnosis, or to provide 
competent medical evidence that the papular rash found many 
years after service is etiologically related to exposure to 
Agent Orange.  

In the same way, it is noted that basal cell carcinoma on the 
face was not present in service, or for many years 
thereafter.  There is no medical opinion or medical diagnosis 
linking the basal cell carcinoma of the face to the veteran's 
service, any disability treated in service, or to any 
presumed Agent Orange exposure.  The basal cell carcinoma is 
not one of those disabilities listed for presumption of 
service connection under 38 C.F.R. §§ 3.307, 3.309.  The 
veteran's statements that the disability is related to Agent 
Orange are not sufficient to provide competent medical 
evidence of a relationship between such exposure and the 
disability.

Accordingly, without any medical evidence or opinion linking 
any skin conditon manifested after service to the veteran's 
service, to any exposure to Agent Orange, or to any service 
connected disability, the claims for service connection for a 
chronic skin condition or chloracne are not warranted.  

Vertigo

As previously indicated, the service medical records are 
negative for any complaints, findings, or diagnoses of 
vertigo.  An initial claim for service connection for vertigo 
was received from the veteran in June 1995.  In this regard, 
it is further noted that the veteran has been granted service 
connection for otitis media with a history of a perforation 
of the left ear, evaluated as 10 percent disabling, for 
tinnitus, evaluated as 10 percent disabling, and for hearing 
loss of the left ear, evaluated as noncompensable.

A statement from C. L. Combs, M.D., dated in March 1971 
indicates that he examined the veteran for tinnitus and loss 
of hearing.  There was no mention of vertigo.  The veteran 
did complain of dizziness on a VA examination in July 1971.

VA outpatient treatment reports and private medical records 
show occasional complaints of dizziness in the 1980's and 
1990's.

The veteran submitted a statement from R. Arturo Roa, M.D., 
dated in August 1995, indicating that the veteran had 
Meniere's syndrome, temporomandibular joint syndrome, and 
nasal allergies.  The veteran submitted medical texts 
relating to vertigo and Meniere's disease which noted that 
Meniere's disease involves both hearing and balance organs 
resulting in episodes of vertigo and hearing loss.

On a VA examination in April 1996, the veteran indicated that 
he had decreased hearing of both ears, that he wore hearing 
aids, and that he had had some unsteadiness and vertigo 
problems.  An electronystagmography (EMG) was reported 
normal.  The examiner expressed the opinion that the 
veteran's unsteadiness symptoms were not related to service 
and were not due to any service-connected disability.

At a hearing at the regional office in October 1996, the 
veteran stated that physicians had informed him that his 
vertigo was related to his service and his service-connected 
disabilities.

On a VA examination in January 1997, the veteran reported a 
history of perforation of the left tympanic membrane after 
being near a land mine explosion, with tinnitus, hearing 
loss, and vertigo subsequently.  The examiner indicated that 
the veteran could not describe classical Meniere's syndrome 
of fluctuating hearing loss, fullness, or ringing.  Physical 
examination showed no active ear disease.  On a special audio 
examination, the veteran provided a similar history.  It was 
noted that the veteran's subjective complaints of vertigo had 
been assessed previously in the VA clinic, with a negative 
EMG that showed normal vestibular function. 

Social Security records received in 1998 relating to private 
and VA treatment and examination records fail to show a 
disability manifested by vertigo.

The service medical records are completely negative for any 
complaints, findings, or diagnoses of vertigo.  The veteran 
did complain of dizziness on a VA examination in July 1971, 
approximately one year after discharge from service, and 
there have been occasional complaints of dizziness 
thereafter.  Such complaints after service have been 
intermingled with various private and VA examinations, 
including ear and hearing examinations, where there has been 
no mention of these complaints of dizziness.  One private 
physician recently did indicate that the veteran's complaints 
of dizziness were indicative of Meniere's syndrome, but this 
physician failed to indicate any objective tests as the basis 
of such diagnosis.  In addition, this physician did not 
provide any opinion that such disability was related to the 
veteran's service or any service connected disability.  

A VA EMG test in 1995 showed no vestibular dysfunction and 
was considered normal.  A VA examination in 1996 and another 
in 1997 resulted in the opinion that the veteran did not have 
Meniere's syndrome.  The Board concludes that a disability 
manifested by vertigo was not incurred in or aggravated in 
service or manifested to a compensable degree within one year 
of discharge from service.  There is no medical opinion, even 
by the veteran's private physicians, that the complaints of 
vertigo are etiologically related to the veteran's service, 
any incident that occurred in service, or any service-
connected disability.  Where the determinative issue involves 
medical causation, competent medical evidence to that effect 
is required.  Grottveit v. Brown, supra.  Without such 
medical linkage, the veteran's claim for service connection 
for vertigo is not well grounded.  

Hearing Loss

The veteran submitted a claim for a compensable evaluation 
for hearing loss of the left ear in June 1991, and the 
regional office denied this claim.  He timely appealed the 
denial of this claim, and the Board will review the veteran's 
claim for a compensable evaluation in the light of his 
medical history relating to this disability and the current 
clinical manifestations of this disability.

In this regard, a veteran's assertion of an increase in 
severity of a service-connected disorder constitutes a well-
grounded claim requiring the VA to fulfill its statutory 
required duty to assist under 38 U.S.C.A. § 5107(a) because 
it is a new claim and not a reopened claim.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  

The Board is satisfied that all necessary evidence to reach a 
conclusion with regard to this issue has been obtained by the 
regional office.  It is noted that disability ratings are 
assigned in accordance with VA's Schedule for Rating 
Disabilities and are intended to represent the average 
impairment of earning capacity resulting from disability.  
Separate diagnostic codes identify the various disabilities.

If impaired hearing is service connected in only one ear, the 
nonservice-connected ear will be assigned a designation of I.  
Percentage evaluations are determined by hearing tests based 
on pure tone threshold averages and speech discrimination.  A 
Roman numeral designation of VI and a Roman numeral 
designation of I will be assigned a no percent evaluation.

The Board recognizes that the VA Rating Schedule pertaining 
to ear and other sense organs was amended effective June 10, 
1999.  See 64 Fed. Reg. 25,202-25,210 (1999).  However, to 
the extent that these changes are applicable in this case, 
they are not substantive and do not require a remand to avoid 
an adverse impact on the veteran's claim.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

On the VA examination in July 1971, pure tone thresholds in 
the left ear in the 500, 1,000, 2,000, and 4,000 Hertz levels 
showed a 15, 10, 5, and 35-decibel loss respectively, and 
speech discrimination ability was 100 percent.  

In a rating in August 1971, the veteran was granted service 
connection for hearing loss of the left ear, and a no percent 
evaluation was assigned.

After the veteran reopened his claim for a compensable 
evaluation for hearing loss in June 1991, a VA audio 
examination was conducted in July 1991.  On this examination, 
pure tone thresholds in the left ear in the 1,000, 2,000, 
3,000, and 4,000 Hertz levels showed 25, 55, 50, and 50-
decibel loss respectively, with a 45 average decibel loss.  
Speech recognition in the left ear was 56 percent.  A level 
VI was indicated for the left ear.

Subsequently, statements were received from private 
physicians indicating that the veteran had a bilateral high 
frequency hearing loss of a severe degree and a bilateral 
midfrequency hearing loss of moderate degree.

At a hearing at the regional office in March 1992, the 
veteran reported that his hearing acuity had decreased 
recently, and that this interfered with his job as a 
dispatcher.  He indicated that the background noise and other 
noises prevented him from hearing messages clearly. 

On a VA examination in February 1993, pure tone threshold 
levels in the left ear in the 1,000, 2,000, 3,000, and 4,000 
Hertz ranges showed a 30, 30, 60, and 60-decibel loss 
respectively, with a 65-decibel average loss.  Speech 
recognition was 64 percent in the left ear.  The diagnosis 
was a mild to moderate sensorineural hearing loss in the left 
ear and that word recognition was moderately impaired.  

On a VA examination in February 1994, the veteran reported 
that he had a history of noise exposure during service and 
after service.  He reported that he wore ear protection at 
work as a dispatcher at a coal mine.  Pure tone thresholds in 
the left ear showed a 25, 60, 60, and 60-decibel loss, with 
an average loss of 51 decibels.  Speech recognition was 60 
percent in the left ear.

On a May 1995 VA audio examination, the veteran's history was 
reviewed.  The veteran complained of constant tinnitus in the 
left ear and frequent ear infections.  On audiometric testing 
of the left ear, there was a 25, 60, 60, and 65-decibel loss 
in the 1,000, 2,000, 3,000, and 4,000 Hertz ranges 
respectively, with a 53 average decibel loss.  Speech 
recognition was 52 percent on the left.

Dr. Roa in August 1995 noted that the veteran had a 
sensorineural high frequency hearing loss in the left ear, 
with 96 percent discrimination ability in that ear.  

VA outpatient treatment reports and hospital reports in the 
1990's show occasional complaints relating to the veteran's 
hearing loss.

On a VA examination in January 1997, the veteran's complaints 
included hearing loss, tinnitus, vertigo, and repeated ear 
infections.  On audiometric testing, pure tone thresholds in 
the 1,000, 2,000, 3,000, and 4,000 levels in the left ear 
showed 35, 40, 60, and 65 decibels respectively, with a 50 
average decibel loss.  Speech recognition was 80 percent in 
the left ear.  Pure tone testing for the right ear indicated 
essentially normal hearing with good word recognition 
ability.  Pure tone testing in the left ear indicated a mild 
sloping to severe sensorineural hearing loss with good word 
recognition ability.  It was indicated that the pure tone 
test results were consistent with previous audiograms in 1993 
and 1995, with discrimination ability showing some 
improvement. 

On a VA audio examination in January 1998, pure tone 
thresholds in the left ear in the 1,000, 2,000, 3,000, and 
4,000 Hertz ranges showed 35, 70, 70, and 65-decibel loss, 
with an average 60-decibel loss.  Speech recognition score 
was 60 percent in the left ear.  Right ear findings indicated 
borderline normal hearing.  Speech recognition was good in 
the right ear and fair in the left ear.  Examination of the 
ears was normal.  The diagnosis was mild sloping to moderate 
sensorineural hearing loss in the left ear.  It was noted 
that the veteran had previously been fitted with hearing aids 
for the left ear.

Under the current schedular criteria, the various VA 
audiometric examinations between 1991 and 1998 show, 
generally, a pure tone threshold average decibel loss around 
60, or slightly less, with a speech discrimination ability of 
60 percent or better.  The rating schedule provides that the 
veteran has level I hearing in the right ear and level VI in 
the left ear.  This evaluation still provides a 
noncompensable rating for the veteran's loss of hearing in 
the left ear.  The need for the use of a hearing aid is not a 
factor in rating the veteran's disability of hearing loss.  
The veteran worked full time at the coal mine before his job 
was ended when the company dissolved, and there is no 
indication that there was marked interference with his 
employment, need for hospitalizations or other exceptional 
circumstances due to the hearing loss.  The criteria for a 
compensable evaluation for hearing loss of the left ear have 
not been met.  38 C.F.R. § 3.321(b)(1).  


Otitis Media

In a rating in August 1971, the veteran was granted service 
connection for otitis media, with a history of perforation of 
the left eardrum, evaluated as no percent disabling.  In a 
decision in June 1972, the Board affirmed this rating 
determination.

In June 1991, the veteran submitted a claim for an increased 
rating for hearing loss and otitis media.  After a regional 
office rating determination denying these claims, a statement 
of the case was issued in October 1991 relating to the issues 
of entitlement to a compensable evaluation for hearing loss 
of the left ear and entitlement to a compensable evaluation 
for otitis media.

At a hearing at the regional office in March 1992, the 
veteran reported that he had occasional ear infections, and 
he provided a medical statement to this effect.

In a rating action in May 1992, the regional office assigned 
a 10 percent evaluation for otitis media with a history of 
perforation of the left eardrum, effective from June 10, 
1991.  Later in May 1992, the veteran provided a statement 
that he agreed with the 10 percent evaluation for otitis 
media, thereby withdrawing his appeal relating to this issue.

On a VA examination in March 1993, there was no acute 
infection of the ears.

In early 1995, the veteran submitted a claim for an increased 
rating for hearing loss, including otitis media.  

On a VA examination in May 1995, the veteran complained of 
repeated ear infections.  A left tympanogram was within 
normal limits.  There was no real visible abnormality of the 
left ear, with no apparent middle ear fluid or infection.

On a VA examination in July 1995, there was extensive 
scarring of the left tympanic membrane without perforations.  
The canals were clear.  The veteran had no apparent 
difficulties in understanding normal conversation in a quiet 
room.  

VA outpatient treatment reports and private medical 
statements show complaints of occasional ear infections 
during the 1990's.

On a VA examination in January 1997, examination of the ears 
was essentially normal.  There was no active ear disease 
present in the left ear.

On a VA examination in January and February 1998, the veteran 
reported that he had a perforation of the tympanic membrane 
in service, and he indicated that he had not recently been 
informed that a perforation still existed.  Physical 
examination of the ears was essentially normal.  There was no 
evidence of active infection present.

Under Diagnostic Code 6200, chronic suppurative otitis media, 
a 10 percent evaluation will be assigned for this disability 
during suppuration, or with aural polyps.  Chronic 
nonsuppurative otitis media with effusion (serous otitis 
media) will be rated by analogy to hearing impairment under 
Diagnostic Code 6201.

Various medical reports show complaints of occasional ear 
infections.  In this regard, however, various VA examinations 
since 1995 have failed to show infections in the left ear or 
evidence of a chronic suppurative process.  A 10 percent 
evaluation for otitis media is the maximum schedular rating 
for this disability.  The veteran's hearing impairment in the 
left ear has been evaluated as no percent disabling.  The 
veteran worked full time at the coal mine before his job was 
ended when the company dissolved, and there is no indication 
that there was marked interference with his employment or 
need for hospitalization due to the otitis media which would 
warrant a rating in excess of 10 percent for otitis media.  
38 C.F.R. § 3.321(b)(1).

Increased rating for PTSD

An initial claim for service connection for PTSD was received 
from the veteran in April 1994.  A statement from George R. 
Chaney, M.D., in May 1994 indicated that the veteran had 
anxiety and PTSD.

On a VA psychiatric examination in May 1994, the veteran 
reported that he had problems with his temper during and 
after discharge from service.  He indicated that he had 
thoughts and dreams about Vietnam.  He indicated that a good 
friend was killed in Vietnam.  He reported a sleeping 
problem, problems with memory and concentration, and a 
startle response.  He also reported hypervigilance and 
distractibility.  He stated that he did not get out much, 
outside of his work and family life, and that he did not like 
to be in large groups.  

Examination showed a mild anxiety, with mild depression.  
Affect was congruent with mood, and appropriate for the 
situation.  He was oriented in all spheres.  The diagnosis 
was PTSD of mild degree.  A GAF score of 78 was noted.

In a rating in June 1994, the regional office granted service 
connection for PTSD, and evaluated this disability as 10 
percent disabling.  The veteran did not appeal.  

In January 1995, the veteran requested an increased rating 
for PTSD.  He submitted a VA outpatient treatment report in 
July 1994 showing an initial visit to the mental health 
clinic.  The veteran reported problems with sleeping, anger, 
and irritability.  He reported having many dreams about 
Vietnam.  Examination showed that mood was depressed and 
affect was restricted.  The diagnosis was PTSD with 
exacerbation of symptoms.  Medication was prescribed.

On a VA psychiatric examination in May 1995, the veteran's 
records were reviewed.  The veteran reported that he had not 
worked in the coal mine since March 1995 when the coal mine 
was closed.  He reported that he had previously had 7 or 
8 jobs, but that most jobs he quit on his own for better jobs 
or because he became aggravated on the job.  He noted that he 
had had a recurring back problem since he hurt his back in 
the mines in 1986.  He reported that a friend of his died in 
Vietnam, and that sometimes he felt that he was back in 
Vietnam, especially when there was news about Vietnam on the 
television or in the newspaper.  He avoided watching war 
movies or talking about it.  He indicated that he did not 
like to socialize or be in a crowd, but that he did enjoy 
fishing.  He reported that he sometimes became aggravated 
with his children, that he had occasional bad dreams, and 
that he did not sleep well.  He reported that he felt guilty 
about taking a person's life in service, and that he went to 
church in the last few years trying to cope with this 
problem.

On mental status examination, his affect was constricted.  He 
was oriented.  There was decreased intensity, and much 
anxiety when he talked about his Vietnam experiences.  Rate 
of speech was normal, coherent, and logical.  There was no 
looseness of associations, or flights of ideas.  His 
concentration was somewhat impaired, but his long-term, 
short-term, and immediate recall were intact.  Judgment was 
good.  Insight was adequate.  The diagnosis was PTSD.  A GAF 
score of 55 was reported.

In a rating in June 1995, the rating for post-traumatic 
stress disorder was increased to 30 percent, effective from 
July 11, 1994.  

A private psychiatrist, Robert J. Dane, M.D., reported in 
February 1996 that he examined the veteran for complaints 
involving PTSD.  The veteran reported that he had thoughts 
and nightmares about Vietnam.  He indicated that he was 
irritable with his wife.  He reported that the company for 
which he worked closed down the previous year and that he had 
been upset since that time.  He indicated that he did not 
visit with other people any more, except his immediate 
family, and that he seldom had visitors.  He reported that he 
had lost interest in any hobbies, including fishing.  He 
reported that he basically stayed home.

On clinical examination, he related fairly well, but appeared 
tense.  He fidgeted with his hands.  His affect was one of 
mild to moderate depression.  He was oriented in all spheres.  
The diagnosis was PTSD with significant depression.  A GAF 
score of 50-55 was reported.

At a hearing at the regional office in October 1996, the 
veteran reported that he continued to have nightmares about 
his Vietnam experiences.  He indicated that he only slept 2 
or 3 hours before he woke up because of nightmares.  He 
stated that he was then tired during the daytime.  He stated 
that he mostly watched television during the daytime, that 
sometimes he went to a friend's house, or went somewhere by 
himself.  He stated that he was more depressed since he 
stopped working.

VA outpatient treatment reports beginning in 1996 were 
received.  In early 1996, he reported that he was not able to 
sleep well, in spite of various medications.  He reported 
becoming angry suddenly, maybe once or twice weekly.  
Examination showed that speech was coherent and relevant, and 
that mood and affect were appropriate.  In April 1996, it was 
noted that he was sleeping a bit better, but still only about 
four hours nightly.  He noted that he continued to have 
dreams about Vietnam.  Examination showed that speech was 
coherent and relevant, and that affect was within normal 
limits.  He was seen in May 1996 for reevaluation.  The 
veteran stated that Valium was helping him.  In June 1996, 
the veteran reported that he was sleeping somewhat better, 
but that he still had problems sleeping.  He indicated that 
he was depressed for about four hours the previous week, but 
finally came out of it.  He also reported having some bad 
dreams the previous week.  On examination, speech was 
coherent and relevant, and mood and affect were within normal 
limits.  The veteran was seen monthly for the remainder 10 
1996 through mid 1997, with examinations showing relevant and 
coherent speech, and normal mood and affect.  He continued to 
participate actively in group discussions. 

The veteran was hospitalized for a few days in December 1996 
for complaints involving his PTSD and stomach complaints.  On 
mental status examination on admission, affect was tense and 
constricted, with a sad mood.  Cognitive functions were 
intact.  The veteran was started on a regular diet and 
diagnosis on discharge from the hospital was PTSD of moderate 
severity, and gastritis.

On a special psychiatric examination in February 1997, the 
veteran reported that he was receiving Social Security 
benefits because of PTSD, a herniated disc, a hearing 
problem, and black lung disease.  He reported that he was 
scheduled to attend a PTSD program at a VA medical facility 
in May 1997.  His subjective complaints included 
gastrointestinal problems with increased amounts of stress.  
He described intrusive memories about his Vietnam 
experiences.

On mental status examination, he was oriented in all spheres.  
He described his mood as being a bit nervous.  His affect was 
slightly restricted.  There were no delusions.  The 
diagnostic assessment was PTSD, with a GAF score of 55.

The veteran was hospitalized from April 7 through 29, 1997 
for a PTSD program.  He gave a history of nightmares, 
uncontrolled anger, depression, fatigue, feelings of guilt, 
inability to communicate effectively with others, isolation, 
and intrusive thoughts.

On mental status examination, there was no psychomotor 
agitation or retardation.  Speech was appropriate with 
logical associations.  There was no flight of ideas.  Mood 
was described as low, and affect was appropriate to the mood 
without apparent flattening.  The veteran reported no acute 
changes in interest, sleep pattern, or energy level.  He was 
oriented in all spheres, and concentration ability seemed 
intact.  Memory functions appeared normal.  

While hospitalized, his therapy focused on his traumatic 
military experiences as they impacted on his daily life.  He 
completed the program, and gained insight into his PTSD.  The 
diagnosis was PTSD.  A GAF score of 50 was noted.  With 
respect to employment he was considered disabled.

The veteran was hospitalized from July 14, 1997, to August 
22, 1997, for treatment of PTSD.  He complained about 
nightmares, flashbacks, uncontrolled anger, and feelings of 
guilt.  On mental status examination, he showed neither 
psychomotor agitation nor retardation.  Speech was 
appropriate with logical associations.  There was no flight 
of ideas.  Mood was self-reported as depressed and irritable.  
The veteran's affect was appropriate to the mood without 
apparent flattening.  Thought content was normal.  The 
veteran was oriented in all spheres and concentration 
appeared intact.

The veteran entered the treatment program, and medication was 
regulated.  He completed successfully a PTSD program where 
the primary focus was how his military experiences impacted 
on his daily life.  He was able to complete all essential 
group activities.  He was informed that he should continue 
his outpatient psychiatric follow-up on discharge from the 
hospital.  The diagnosis was PTSD, and a GAF score of 50 was 
noted.  He was considered totally disabled.

A VA clinical psychologist reported on discharge from the 
hospital in August 1997 that it was anticipated that the 
veteran would require additional outpatient treatment and 
additional psychiatric hospitalizations because of his PTSD.  
It was noted that the veteran was totally disabled as the 
result of the PTSD and was unemployable due to his symptoms 
relating to this disability.  It was indicated that he was 
seriously limited in the basic functions which he was able to 
perform on a daily basis, and that his social life was 
restricted essentially to his family members.  He had an 
extremely low tolerance level for stress, and any minimal 
increase in stress in his life would aggravate the post-
traumatic stress condition.

VA outpatient treatment reports for late August and September 
1997 show that the veteran had not been able to tolerate high 
doses of Zoloft because of gastrointestinal irritability, and 
that he still felt anxious and hyperaroused.  He indicated 
that he continued to be very irritable with his family, and 
continued to have nightmares and flashbacks.  His mood was 
dysphoric with constricted affect.  There was no psychomotor 
or speech disturbance.  In September 1997, the veteran 
reported some improvement in his ability to relate to his 
wife.  He also indicated some improvement in his nightmares 
and fatigue.  In October 1997, he complained of increasing 
problems sleeping.

Statements were received from friends of the veteran in late 
1997 indicating that the veteran had problems with social 
isolation, nervousness, and a quickness to anger.  

On a VA examination in January 1998, the veteran's complaints 
included nightmares and an inability to sleep through the 
night.  He described his nightmares as relating to his 
Vietnam experiences.  He was unable to identify the names or 
dosages of his medication.  He also described depression and 
becoming easily upset with things.  He described fatigue 
during the day, and tightness in his chest 2 or 3 times 
weekly in association with panic attacks.  His history was 
reviewed.  The veteran noted that he had one friend, and that 
he would spend most of his time watching television, watching 
weather and the local news.  He took walks, and occasionally 
went to church.  

On mental status examination, he showed a sense of humor.  He 
seemed to have an agenda and to know a great deal of PTSD.  
His mood was neutral.  He spoke with a normal rate and 
rhythm.  He was well oriented.  He performed serial 7's 
accurately, and rapidly, except for just one error.  His 
remote memory was fair.  His current events memory was good.  
Diagnosis was PTSD, a GAF score of 60 was noted.  It was 
noted that he had diminished interest in significant 
activities to a moderate degree and detachment from others to 
a moderate degree.  It was the opinion of the examiner that 
he had a mild impairment in the ability to work and that his 
anxiety was a result of his low back pain as well as post-
traumatic stress.

Social Security records were received in 1998, showing a 
mental status examination in February 1996 with a diagnosis 
of PTSD with significant depression and a GAF score of 50 to 
55.

VA outpatient treatment reports for 1998 were received.  The 
veteran continued to have problems with sleep disturbance, 
anger management, anxiety, and depression.

A report was received from the Kentucky River Community Care 
Center dated in September 1998 involving an evaluation for 
PTSD.  The veteran indicated that he was interested in 
transferring his group therapy from the VA to this center 
because it was closer to his home.  The diagnostic assessment 
was PTSD, and organicity needed to be ruled out.  A clinician 
from the center reported in September 1998 that the veteran 
had begun group therapy in July 1998, being seen twice on an 
individual basis and twice in group therapy.  His symptoms 
included nightmares about combat-related experiences, 
flashbacks, hypervigilance, insomnia, and intrusive thoughts.  
There was some increase in his PTSD symptoms in September and 
November 1998.  It was indicated that there was a GAF score 
of 40, and it was the clinician's opinion that the veteran's 
PTSD was of such severity that it was doubtful that he would 
ever be able to find gainful, regular employment again.

The veteran reopened his claim for an increased rating for 
PTSD in July 1994, (outpatient treatment reports during that 
month), and a formal claim was received in January 1995.  A 
30 percent rating was assigned for PTSD, effective from July 
11, 1994, and a 50 percent rating, effective from July 30, 
1998.  The question in this case concerns the proper rating 
for PTSD, effective from July 11, 1994.  In this regard, the 
rating action of June 1994 was not timely appealed, and was 
final.

The VA's Schedule for Rating Disabilities was amended with 
regard to psychiatric disabilities, effective on November 7, 
1996.  As a result, pursuant to Karnas v. Derwinski, 1 Vet. 
App. 308 (1991), the Board will review the issue of an 
increased rating for the veteran's psychiatric disability 
under the appropriate diagnostic code that was in effect 
prior to and after November 7, 1996, to determine the version 
most favorable to the veteran.

Under Diagnostic Code 9411, PTSD, in effect prior to November 
7, 1996, a 100 percent evaluation will be assigned where the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community.  There are totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions, or aggressive energy resulting in profound 
retreat from mature behavior.  The veteran is demonstrably 
unable to obtain or retain employment.  He only need meet one 
of these criteria.  Johnson v. Brown, 7 Vet. App. 95 (1994).

A 70 percent evaluation will be assigned where the ability to 
establish or maintain effective or favorable relationships 
with people is severely impaired, and the psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.

A 50 percent evaluation will be assigned where the ability to 
establish or maintain effective or favorable relationships 
with people is considerably impaired, and by reason of 
psychoneurotic symptoms the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.

A 30 percent evaluation will be assigned where there is 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people, and the 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment.

Under Diagnostic Code 9411, PTSD, in effect after November 7, 
1996, a 100 percent evaluation will be assigned where there 
is total occupational and social impairment, due to such 
symptoms as:  Gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living; disorientation to time or place, or memory 
loss for names of close relatives, own occupation, or own 
name.

A 70 percent evaluation will be assigned where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  Suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant, near continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control; spacial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish or 
maintain effective relationships.

A 50 percent evaluation will be assigned where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  Flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 30 percent evaluation will be assigned where there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks, due to such symptoms as:  
Depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).

Unless provided otherwise, the effective date of an award 
based on an original claim, a claim reopened after final 
adjudication, or a claim for an increase, shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor.  The 
effective date of an award of increased compensation shall be 
the earliest date as of which it is ascertainable that an 
increase in disability had occurred, if the application is 
received within one year from such date.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400.

In this case, the VA examinations, outpatient treatment 
reports, hospital reports from private physicians, and the 
veteran's testimony at his hearings show that, under the 
schedular criteria in effect prior to November 7, 1996, PTSD 
resulted in no more than considerable social and industrial 
impairment prior to April 7, 1997.  

Basically, the veteran worked full time until March 1995.  He 
experienced some increase in his symptoms in mid-1994, 
showing some inability to socialize, increased anger, and 
increased nightmares about Vietnam.  However, as just 
indicated, he was able to work full time.  After his company 
closed its doors, a VA examination in May 1995 showed some 
anxiety, depression, and constricted affect.  The veteran 
indicated that he had started going to church more often to 
cope with some of his problems.  It was felt that the PTSD 
was moderately disabling, and a GAF score of 55 was reported.  
Dr. Dane found similar symptoms, with social isolation 
increasing, in his examination in February 1996.  However, 
Dr. Dane was of the opinion that the veteran still had 
functioning ability represented by a GAF score between 50 and 
55.  

VA outpatient treatment reports in 1996 and until April 1997 
showed that the veteran was in good contact, had a generally 
normal mood, was coherent and relevant, and had a normal mood 
and affect.  The VA examination in January 1997 showed 
essentially similar findings as were present in 1996, with a 
GAF score of 55 on the VA examination in January 1997.  A GAF 
of 51 to 60 reflects moderate symptoms, such as flat affect 
and circumstantial speech or occasional panic attacks, or 
moderate difficulty in social, occupational, or school 
functioning, such as few friends or conflicts with peers or 
co-workers.  See Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV).  With consideration of the above the 
evidence reflects that the veteran's PTSD symptoms more 
nearly approximated the criteria for a 50 percent evaluation 
on the basis of causing considerable impairment.  However 
there is no competent medical evidence reflecting findings 
that the symptoms resulted in severe impairment prior to 
April 7, 1997.

Under the new criteria, such evidence failed to show suicide 
ideation; obsessional rituals which interfere with routine 
activity; speech intermittently illogical, obscure, or 
irrelevant; near continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation, neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or work-like setting); and inability to establish and 
maintain effective.  Consequently, under either the old or 
new criteria for PTSD for the period from July 1994 until the 
period of hospitalization in April 1997 the criteria for a 
rating in excess of 50 percent for PTSD were not met.

The veteran entered the hospital in April 1997 and again in 
July 1997 for treatment of PTSD.  The hospital staff 
indicated that the veteran's symptoms seriously limited the 
basic functions which he was able to perform on a daily 
basis, that his social life was restricted essentially to his 
family members, and that there was extremely low tolerance 
level for stress of any type.   The staff expressed the 
opinion that the veteran was totally disabled.  He complained 
about nightmares, flashbacks, uncontrolled anger, and 
feelings of guilt.  However, on mental status examination, he 
did not show showed psychomotor agitation, and speech was 
appropriate with logical associations.  Mood was self-
reported as depressed and irritable.  Affect was appropriate 
to the mood without apparent flattening.  Thought content was 
normal.  He was oriented in all spheres and concentration 
appeared intact.

While the VA examination in early 1998 found few overt 
psychiatric symptoms, the veteran's memory appeared impaired, 
and he described social isolation.  This is confirmed by 
letters from friends who also described nervousness and 
quickness to anger.  The veteran was examined by a private 
psychological center in mid-1998, which concluded that the 
PTSD symptoms had worsened over time, and were of such 
severity that the veteran was unemployable as the result of 
such symptoms.

In essence, the VA hospital reports in April, July and August 
1997 and the report of the private psychiatric clinic in 
1998, together with the other evidence, indicate that the 
veteran's PTSD should be evaluated as 100 percent disabling 
under the old criteria, as the veteran was demonstrably 
unable to obtain or retain employment.  

Accordingly, in accordance with the provisions of 38 U.S.C.A. 
§ 5110 and 38 C.F.R. § 3.400, a 100 percent evaluation is 
assigned for PTSD from the first date from which it was found 
that the veteran manifested such symptoms, or April 7, 1997.  
Because he was assigned a temporary 100 percent evaluation 
from April 7, 1997 through April 30, 1997, the schedular 100 
percent is assigned, effective from May 1, 1997. 


ORDER

The claims for entitlement to service connection for vertigo, 
chloracne, and a chronic skin condition are not well 
grounded, and are denied.

Entitlement to a rating in excess of 10 percent for otitis 
media and to a compensable evaluation for hearing loss is not 
established.

A rating of 50 percent for PTSD from July 1994 to April 7, 
1997 is granted, subject to the laws and regulations 
governing the payment of monetary benefits.

A 100 percent evaluation for PTSD from May 1, 1997 is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.


REMAND

The veteran has sought service connection for a stomach 
condition, variously diagnosed.  He has maintained that his 
stomach distress was either incurred in or aggravated in 
service, or was etiologically related to his service-
connected disabilities, specifically, his post-traumatic 
stress disorder.

VA examinations have indicated that the veteran's 
gastrointestinal problems were not proximately due to or the 
result of service-connected disabilities.  The veteran does 
have a history of hiatal hernia, gastritis, and 
gastroesophageal reflux.

On a special gastrointestinal examination in January 1997, 
the examiner indicated that he did not correlate the 
veteran's gastroesophageal reflux disease with PTSD.  The 
examiner expressed the opinion that the PTSD would not, in 
any way, aggravate, contribute to, or make the reflux 
esophagitis worse.  A special psychiatric examination 
resulted in the diagnosis of post-traumatic stress disorder.  
In this regard, the examiner stated that the veteran clearly 
suffered from certain gastrointestinal problems.  The 
examiner stated that it was clear that his psychological 
problems, including PTSD aggravated and enhanced the 
gastrointestinal problems.

The U.S. Court of Appeals for Veterans Claims (the Court) in 
Allen v. Brown, 7 Vet. App. 439 (1995), has determined that 
service connection is in order when aggravation of a 
veteran's nonservice-connected condition is proximately due 
to or the result of a service-connected condition.  The Court 
indicated that a veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation.

In this case, aside from the possibility of a causal 
relationship between the veteran's gastrointestinal problems 
and the PTSD, there is now a question whether the veteran's 
service-connected disability is aggravating the nonservice-
connected disability involved in the gastrointestinal 
distress.  The regional office has not considered this 
conflict in the evidence or the opinion in Allen v. Brown, 
supra.  The case needs to be remanded for the regional office 
to reconcile these opinions and to consider the case under 
Allen v. Brown, supra.  

Also, it is noted that the veteran's claim for 
unemployability, which was introduced in May 1996, has been 
rendered moot from April 7, 1997, pursuant to the present 
decision.  However, the question of entitlement to a total 
rating by reason of individual unemployability prior to April 
7, 1997 is still pending before the Board.  Since there is a 
question of service connection for additional disability 
still pending, i.e., the veteran's claim for service 
connection for a stomach condition, the question of 
unemployability prior to April 7, 1997 needs to be remanded 
also.

Accordingly, the case is hereby REMANDED to the regional 
office for the following actions:  

1.  The regional office should make 
arrangements for special gastrointestinal 
and psychiatric examinations of the 
veteran to determine the nature and 
extent of any gastrointestinal disability 
that may be present.  All necessary tests 
and studies should be accomplished, and 
all clinical manifestations should be 
reported in detail.  After reviewing the 
veteran's records, the examiners should 
express an opinion concerning whether 
there is any etiological relationship 
between any gastrointestinal disability 
that is present and the veteran's 
service-connected PTSD.  If no 
etiological relationship is found, the 
examiners should express an opinion 
concerning whether there has been any 
aggravation of any gastrointestinal 
disability by reason of the PTSD, and the 
degree of aggravation, if any.  The 
claims folders should be made available 
to the examiners prior to and during 
their examinations of the veteran.

2.  When the above actions have been 
completed, the regional office should 
again review the veteran's claims for 
entitlement to service connection for a 
gastrointestinal disorder and entitlement 
to a total rating by reason of individual 
unemployability, prior to April 7, 1997.  
The regional office should consider the 
question of service connection for a 
gastrointestinal disorder under all 
appropriate laws and Court decisions.

If either of the remaining claims is denied, the case should 
be processed in accordance with appropriate appellate 
procedures, including the issuance of a supplemental 
statement of the case.  No action is required of the veteran 
unless or until he receives further notice.  The purpose of 
this REMAND is to procure clarifying data.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate decision warranted in this case.



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals


Error! Not a valid link.

